Citation Nr: 1012453	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-02 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployablility (TDIU).


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1989 to 
November 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT

1.  The Veteran's PTSD was manifested by occupational and 
social impairment with reduced reliability and productivity 
due to symptoms.  He reported having anger and mood swings 
but did not have any episodes of unprovoked violence.  
Additionally, he reported some difficulty with memory and 
concentration, and had one noted episode of suicidal 
ideation without intent. 

2.  The Veteran's service-connected disorders include PTSD 
(rated as 50 percent disabling); and hypertension (rated at 
10 percent disabling); for a combined disability rating of 
60 percent.

3. The Veteran's service-connected disabilities, alone or in 
combination, do not render the Veteran unable to secure or 
follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.126, 
4.130, Diagnostic Code 9411 (2009).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.15, 4.16, 
4.19, 4.25 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  Notice should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a notice letter, satisfies 
the due process and notification requirements for an 
adjudicative decision for these purposes.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 
C.F.R. § 3.159(b) was furnished to the Veteran in letters 
dated September 2005, March 2006, and March 2008, prior to 
the date of the issuance of the appealed rating decisions.

The Board further notes that, in the letters dated March 
2006 and March 2008, the Veteran was notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  After issuance of the March 2006 and March 2008 
letters, and an opportunity for the Veteran to respond, the 
December 2009 supplemental statement of the cases reflected 
readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  
See Mayfield.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Overall, there is no evidence of any VA error in notifying 
or assisting the Veteran that reasonably affects the 
fairness of this adjudication.


Background

By a rating decision dated May 2007, the RO granted service 
connection for PTSD and assigned a rating of 50 percent, 
effective December 2, 2004.  The Veteran appealed asserting 
that his disability warrants a higher rating.  Additionally, 
a July 2008 rating decision denied the Veteran's claim for 
TDIU, and the Veteran appealed.

The Veteran submitted VA treatment records dated December 
2003 to May 2005 that were silent to any treatment for PTSD.  
Treatment records did note that the Veteran's hypertension 
was controlled with medication.  

An April 2005 evaluation from the Goldsboro Psychiatric 
Clinic noted that the Veteran reported that he served during 
the Desert Storm War as a cannon crew member where he 
experienced incoming scud missiles and saw burned bodies.  
The Veteran reported that he began having nightmares in 1996 
but had not had any in the last year.  He reported having 
panic attacks in the past and averaged four hours of sleep 
per night.  The Veteran endorsed symptoms of intrusive 
thoughts, startling easily, hypervigilance, isolation, 
depression, being angered easily, and feeling helpless at 
times.  The psychiatrist stated that the Veteran's recent 
memory was severely impaired to the point that the Veteran 
could not remember what he read and got lost when 
travelling.  The Veteran also reported hearing his name 
being called, cars driving up to the house, and noises in 
the house.  The psychiatrist opined that the Veteran was 
unable to sustain social or work relationships.  The 
psychiatrist provided diagnoses of chronic PTSD and chronic 
major depression, and assigned a Global Assessment of 
Functioning (GAF) score of 30.  

Subsequent treatment records from the Goldsboro Psychiatric 
Clinic dated April 2005 to August 2008 noted that the 
Veteran reported nightmares three times a week, flashbacks 
four to five times a week, panic attacks caused by people 
and crowds, startling, hypervigilance, intrusive thoughts, 
rare socialization, anger, mood swings, racing thoughts, and 
crying spells.  The Veteran also reported hallucinations 
including hearing his name called, hearing cars drive up, 
footsteps or noises in the house, and shadows moving.  
Additionally, the Veteran complained of memory problems, 
including misplacing things, forgetting what he's told, 
getting lost driving, and having problems reading.  When 
provided, GAF scores of 35 were consistently assigned.

A November 2005 VA examination for hypertension indicated 
that the Veteran's hypertension was currently asymptomatic 
and well controlled with his current medication regimen.

The Veteran was afforded a VA psychiatric examination in 
September 2006.  The Veteran reported symptoms of recurrent 
and distressing  recollections, difficulty concentrating, 
hypervigilance, difficulty sleeping, seeing things out of 
the corner of his eye, avoidance of thoughts feelings and 
conversations associated with the trauma, markedly 
diminished interest in participation in significant 
activities, and a feeling of detachment or estrangement from 
others.  The Veteran also reported a sense of a 
foreshortened future.  Examination revealed unremarkable 
speech, and psychomotor activity.  Affect was normal and 
mood was good. Memory and attention were intact although the 
Veteran reported that he felt very unfocused and unable to 
concentrate on some days.  Thought process and content were 
unremarkable.  There was the presence of suicidal thoughts 
but no intent.  The examiner noted that the Veteran was 
employed at a warehouse, where he had worked full time for 
about a year.  The Veteran reported he was able to work 
there because he was essentially alone, but had previously 
had had trouble with other jobs due to wanting to be alone, 
problems getting along with others, and difficulty focusing.  
The examiner provided a diagnosis of PTSD and assigned a GAF 
score of 51.

VA treatment records dated September 2006 to March 2008 
reflected treatment for PTSD.  A September 2006 record noted 
that the Veteran had a history of non-adherence for 
hypertension.  A January 2008 record noted that hypertension 
was currently well-controlled on medication as well as 
indicated a diagnosis of PTSD with depression, for which 
Welbutrin was prescribed.

The Veteran was afforded another VA psychiatric examination 
in September 2008.  The Veteran reported that he lived with 
his mother and his two children and was not currently 
employed.  Prior to his last job as a delivery person, the 
Veteran worked mainly third shift jobs.  His longest past 
job was for about two years, which he left after having to 
take time off for injuries he sustained in a car accident.  
The Veteran endorsed symptoms of anger, trust, sleep 
problems, being a loner, avoiding others, and violent 
dreams.  Mental status examination revealed that the Veteran 
had adequate grooming and hygiene.  Speech was soft with 
fair articulation, although somewhat rapid and with 
redundancy and repeated phrases.  Attention and 
concentration appeared adequate.  Affect was primarily tense 
and downcast with long periods of intense crying and 
attempts to suppress tears.  The Veteran had a hard time 
discussing his subjective sense of not having control, pain 
and isolation.  Overall mood was tense and depressed.  The 
Veteran's short term, recent and remote, episodic memories 
were intact as well as was him memory for historical 
information.  Abstract reasoning and judgment appeared good, 
and thinking was relevant with a theme of personal 
unhappiness. 

The examiner stated that the Veteran's PTSD was largely 
unchanged when compared to the previous examination.  The 
examiner stated that the Veteran's PTSD had a moderate 
impact on his employability and did not preclude the 
possibility of either physical or sedentary employment.  
However, PTSD was noted to render him vulnerable to job loss 
due to his need to maintain relationships with superiors and 
coworkers.  Diagnoses of PTSD and depressive order not 
otherwise specified were provided and a GAF score of 50 was 
assigned.  

A July 2009 VA treatment record indicated that the Veteran 
reported that his best friend was "gunned down" recently.  
The Veteran reported depression with a few crying spells.  
The Veteran had a moderate degree of complexity of 
decisionmaking.

The Veteran was afforded a VA examination in November 2009.  
The Veteran reported feeling more emotional and withdrawn, 
and endorsed symptoms of sleep difficulties, daily intrusive 
thoughts, anxiety, easily startled, hypervigilant, 
intolerant of crowds, and a short temper.  The examiner 
noted no evidence of suicide attempts or panic attacks.  The 
Veteran reported that he was not currently working due to 
his psychiatric symptoms, with his last job being in 2005.  
Mental status examination revealed a cooperative, alert, and 
soft-spoken Veteran.  There were no loosened associations or 
flight of ideas, no bizarre motor movements or tics.  Mood 
was somewhat subdued and affect was appropriate.  He had no 
homicidal or suicidal ideation or intent and no impairment 
of thought processes.  There were no delusions, 
hallucinations, ideas of reference or suspiciousness.  
Memory, both remote and recent, as well as insight and 
judgment were adequate.  The examiner stated that the 
Veteran's psychiatric symptoms resulted in some impairment 
of employment and social functioning.  A diagnosis of PTSD 
was provided and a GAF score of 51 was provided.  The 
examiner stated that the Veteran had moderately severe and 
persistent symptoms of PTSD with no remissions.


I.  The claim for a rating in excess of 50 percent for PTSD.

The present appeal involves the Veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where a veteran has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999). The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  When 
evaluating the level of disability from a mental disorder, 
the VA will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated 
under the General Rating Formula for Mental Disorders.  A 
100 percent evaluation is warranted for total occupational 
and social impairment, due to symptoms such as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting himself or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  
A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to symptoms such as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired  abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The Veteran's PTSD with depression is currently rated as 50 
percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

Review of the medical evidence of record shows that the 
Veteran's PTSD was characterized primarily by complaints of 
difficulty sleeping, flashbacks, nightmares, intrusive 
thoughts, anger, mood swings, crying spells, avoidance, 
intolerance of crowds, easy startle reactions, depression, 
anxiety, and isolation.  Additionally, the Veteran reported 
hallucinations that included hearing his name being called, 
hearing cars drive up, and hearing footsteps or noises in 
the house when no one else was around.  The September 2006 
VA examiner noted that the Veteran had some suicidal 
ideation but no intent.  The September 2008 VA examiner 
found that the Veteran's overall disability picture had 
remained largely unchanged and that the Veteran's PTSD had a 
moderate impact on his employment.  The November 2009 VA 
examiner stated that the Veteran had moderately severe and 
persistent PTSD.  

Repeated examinations revealed no evidence of flattened 
affect; impaired judgment; impaired abstract thinking; 
obsessional rituals; speech intermittently illogical, 
obscure, or irrelevant; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance or 
hygiene. 

Overall, the Veteran's speech was normal and he was 
appropriately dressed, and responsive to questions.  
Judgment and insight were intact.  While the psychiatrist 
from the Goldsboro clinic noted that the Veteran complained 
of severe memory loss, the three VA examiners noted that 
both long term and short term memory was intact and 
adequate.  The Veteran reported mood swings and feeling 
angry, but there was no evidence of unprovoked irritability 
with periods of violence.  Moreover, there is no evidence 
that the depression and panic attacks the Veteran reported 
affected his ability to function independently, 
appropriately and effectively.  

GAF scores were assigned in April 2005 (30), September 2006 
(51), September 2008 (50), and November 2009 (51).  
Additionally, the Board notes that private treatment records 
from Goldsboro clinic consistently assigned a GAF score of 
35 for the period of April 2005 to August 2009.  However, 
GAF scores alone do not provide a basis for the assignment 
of a higher disability rating for PTSD.  According to the 
Fourth Edition of American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF score is a scale reflecting psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illnesses.  The GAF score and the 
interpretation of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF score assigned in a case, 
like an examiner's assessment of the severity of a 
condition, is not dispositive of the percentage rating 
issue; rather, it must be considered in light of the actual 
symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).

GAF scores between 21 and 30 are indicative of behavior 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends).  

GAF scores between 31 and 40 are indicative of some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).

GAF scores between 41 and 50 are indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

GAF scores between 51 and 60 are indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

While GAF scores of 30 and 35 indicated severe symptoms, 
after a careful review of the entire record, the Board finds 
that the Veteran has not manifested symptoms typically 
considered indicative of the level of impairment to warrant 
a 70 percent rating, to include:  obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; or neglect of personal appearance or 
hygiene.  While the Veteran did exhibit some symptoms 
associated with a 70 percent rating such as suicidal 
ideation in April 2005, as well as difficulty with 
maintaining relationships, the overall disability picture is 
more analogous to that contemplated by the 50 percent 
rating.  Thus, the criteria for the next higher 70 percent 
rating have not been met. 

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 
F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the 
disability at issue reasonably describe the Veteran's 
disability level and symptomatology.  Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate, and no 
referral for an extraschedular evaluation is required.  Id.

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for an initial rating in excess of 50 percent PTSD; 
the benefit of the doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
.

II.  The claim for TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a Veteran's level of 
education, special training, and previous work experience, 
but age and the impairment caused by nonservice-connected 
disabilities are not for consideration in determining 
whether such a total disability rating is warranted.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined 
as an amount of earned annual income that does not exceed 
the poverty threshold determined by the United States 
Department of Commerce, Bureau of the Census, shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a).

A total disability rating may be assigned where the combined 
rating for the Veteran's service-connected disabilities is 
less than total if the disabled Veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable 
at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing 
of unemployability alone.  See 38 C.F.R. § 4.16(b).

In this case, the Veteran's service-connected disabilities 
include PTSD (rated at 50 percent) and hypertension (rated 
at 10 percent).  The Veteran's combined disability 
evaluation is 60 percent.  38 C.F.R. § 4.16(a).  This 
evaluation does not meet the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. § 
4.16(a), and the question thus becomes whether there exists 
an extra-schedular basis for the grant of entitlement to 
TDIU.

As noted above, 38 C.F.R. § 4.16(b) allows for TDIU on an 
extra-schedular basis only in exceptional cases.  The Board 
does not find the case at hand to be such an instance.  

The record reveals that the Veteran has a high school 
education as well as attended cosmetology school.  The 
Veteran stated that he hasn't been able to maintain 
employment because of his inability to restrain his anger 
and nervousness at work.  He reported on his application for 
TDIU that he last worked fulltime in September 2005 and that 
he became too disabled to work in 2002.  However, on his 
application, he Veteran reported he had various part time 
jobs as a cosmetologist, and delivery driver until August 
2007.  

At his November 2009 VA examination, the Veteran reported 
that he had stopped working part time because he was having 
difficulty controlling his tempers.  Unemployment, however, 
does not necessarily equate with unemployability on account 
of a service-connected disability.  The issue in this case 
is whether the Veteran is capable of performing the acts 
required by any type of gainful employment

While the April 2005 private psychiatrist found that the 
Veteran was unable to sustain social or work relationships, 
the September 2006 VA examiner stated that the Veteran 
reported he was able to work at a warehouse full time for 
about a year because he was able to work alone.  
Additionally, the September 2008 VA examiner stated that the 
Veteran's PTSD had a moderate impact on his employability, 
but it did not preclude the possibility of either physical 
or sedentary employment, but required that he be selective 
about his work environment.  PTSD was noted to render him 
vulnerable to job loss due to his need to maintain 
relationships with superiors and coworkers.  Finally, the 
November 2009 VA examiner stated that the Veteran's 
psychiatric symptoms resulted in some impairment of 
employment and social functioning.  

Additionally, the Board notes that the Veteran's 
hypertension is generally well-controlled as long as the 
Veteran is compliant in taking his medications.  Moreover, 
the November 2005 VA examiner stated that the Veteran's 
hypertension was asymptomatic at that time.  

In summary, the Veteran's disabilities are PTSD, evaluated 
at 50 percent and hypertension evaluated at 10 percent, and 
he does not meet the schedular requirements for a TDIU.  
Moreover, the preponderance of the competent evidence 
reflects that his disability would not prevent either 
physical or sedentary employment, but rather the Veteran 
might have to be selective in the jobs he pursued.  Thus, 
the Board finds that the preponderance of the evidence is 
against a finding that the Veteran's service-connected 
disabilities alone are of such severity as to preclude his 
participation in all forms of substantially gainful 
employment, such that referral for extraschedular 
consideration is warranted.  Accordingly, entitlement to a 
TDIU is denied.


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.

Entitlement to TDIU is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


